ACCEPTED
                                                                                         14-14-00208-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    8/13/2015 1:51:27 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 14-14-00208-CV

                                      In the                             FILED IN
                                                                  14th COURT OF APPEALS
                           Fourteenth Court of Appeals               HOUSTON, TEXAS
                                 Houston, Texas                   8/13/2015 1:51:27 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk

                          LETICIA B. LOYA, Appellant


                                          vs.

                       MIGUEL ANGEL LOYA, Appellee


                                     Appeal
                      Arising from the 257th District Court
                              Harris County, Texas
                                 No. 2012-32502
                                Hon. Judy Warne


              LETICIA LOYA’S REPLY TO MIGUEL LOYA’S
               MOTION FOR REHEARING (CORRECTED)


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      Miguel Loya has moved for rehearing, asking this Court to reconsider its

decision that any community property interest in the bonus was not partitioned in the

divorce. He argues that the community interest was partitioned to him as his separate

property, either (i) as his “future income” or (ii) as “past income.”


                                          1
      Miguel has shifted away from his legal argument that the community estate can

have no interest in a bonus received after divorce for work done during marriage. He

is now advancing a contractual argument that the compensation received after

divorce for work done during marriage constitutes “future earnings,” which where

partitioned to him in the divorce. The underpinning of Miguel’s contractual argument

is the same as the underpinning for his earlier legal argument. He is arguing that a

bonus should be characterized based on when it is received, and not based on the

work that it compensates.

      In his Brief, Miguel relied on Echols v. Austron, Inc., 529 S.W.2d 840, 846

(Tex. App.–Austin 1975, writ ref’d n.r.e.), for the proposition that the character of a

bonus received after divorce depends on when it is received, and not whether it

compensates work done during marriage. As this Court noted in its Opinion, p. 10 n.

7, that decision is not binding authority, and has been supplanted by a change in the

common law made by Cearley v. Cearley, 5444 S.W.2d 661, 662, 665-66 (Tex.

1976), and by the subsequent adoption of Texas Family Code Section 7.003. Miguel’s

argument about future income is based on the same premise. He is saying that income

is “past” or “future” based on when it is received, and not based on when the work

was done. His contractual argument is invalid for the same reason that his legal

argument was invalid.

                                          2
      Miguel also argues in his Motion for Rehearing that any part of the bonus

received after divorce, that compensated work done during marriage, was partitioned

as “past income” under a clause in the Agreement Incident to Divorce that said: “This

Agreement Incident to Divorce shall serve as a partition of community income,

setting aside to each spouse all income earned by each such spouse and/or attributable

to property awarded to each such spouse or contained as each such spouse’s separate

property herein.” See Miguel Loya’s Motion for Rehearing, p. 7. As this Court noted

in its Opinion, p. 3 n. 3, the Agreement Incident to Divorce was not signed by either

party and has no effect as a partition agreement.

      Miguel Loya’s arguments are without merit, and Leticia Loya prays that his

Motion for Rehearing be denied. Leticia Loya prays for relief generally.

                                       Respectfully submitted,

                                       /s/ Richard R. Orsinger
                                       RICHARD R. ORSINGER
                                       State Bar No. 15322500

                                       ORSINGER, NELSON, DOWNING &
                                              ANDERSON, LLP
                                       5950 Sherry Lane, Suite 800
                                       Dallas, Texas 75225
                                       Tel: (214) 273-2400
                                       Fax: (214) 273-2470
                                       E-mail: richard@ondafamilylaw.com




                                          3
                                     ATTORNEYS FOR APPELLANT,
                                     LETICIA LOYA


                        CERTIFICATE OF SERVICE

     I certify that a true copy of Leticia Loya’s Corrected Reply to Miguel Loya’s
Motion for Rehearing was served by e-file, and email on the following:

                             Mr. Randall B. Wilhite
                             Fullenweider & Wilhite
                             4265 San Felipe Street
                             Houston, Texas 77027
                           rwilhite@fullenweider.com

on August 12, 2014.

                                     /s/ Richard R. Orsinger
                                     RICHARD R. ORSINGER
                                     Attorney for Appellant, LETICIA LOYA




                                        4